PER CURIAM.
Appellant, Dr. William Joyner, and his corporation were defaulted for failure to answer a complaint for medical malprac*456tice. They claim that the defaults were the result of excusable neglect. The trial court took testimony as well as read the depositions submitted for review. The main issue to resolve was whether Joyner was advised by plaintiffs attorney that he did not have to answer the complaint. Reviewing the conflicting evidence presented, the court denied the motion to vacate the default. The trial court did not abuse its discretion in denying the motion to vacate when disputed issues of fact were present. See Trupin v. Wallquist, 605 So.2d 1295, 1296 (Fla. 4th DCA 1992). We affirm as to the remaining issues raised.
WARNER, KLEIN and TAYLOR, JJ„ concur.